— Appeal from a judgment of the County Court of Rensselaer County (Jacon, J.), rendered May 16, 2008, convicting defendant upon his plea of guilty of the crime of criminal possession of a controlled substance in the fifth degree.
In satisfaction of a two-count indictment, defendant pleaded *1285guilty to criminal possession of a controlled substance in the fifth degree and, in open court after consultation with counsel, he executed a written waiver of his right to appeal. In accordance with the plea agreement, he was sentenced as a second felony offender to 2V2 years in prison, to be followed by one year of postrelease supervision. Defendant appeals.
Appellate counsel seeks to be relieved of his assignment of representing defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Based upon our review of the record and counsel’s brief, we agree. Inasmuch as defendant’s written waiver of his right to appeal is valid despite County Court’s minimal inquiry regarding it (see People v Ramos, 7 NY3d 737, 738 [2006]; People v Romano, 45 AD3d 910, 914 [2007], lv denied 10 NY3d 770 [2008]), the judgment is affirmed and counsel’s request for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Cardona, P.J., Rose, Lahtinen, Stein and McCarthy, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.